[Cite as In re Foreclosure of Liens for Delinquent Land Taxes v. Parcels of Land Encumbered with
Delinquent Tax Liens, 2020-Ohio-2814.]

                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

IN THE MATTER OF FORCLOSURE                                  JUDGES:
OF LIENS FOR DELINQUENT LAND                         :       Hon. William B. Hoffman, P.J.
TAXES BY ACTION                                      :       Hon. W. Scott Gwin, J.
 IN REM, TREASURER OF                                :       Hon. Patricia A. Delaney, J.
GUERNSEY COUNTY, OHIO                                :
                                                     :
              Appellant-Cross-Appellee               :       Case Nos.        19CA00045
                                                     :                        19CA00046
-vs-                                                 :                        19CA00051
                                                     :                        19CA00052            :
PARCELS OF LAND ENCUMBERED
WITH DELINQUENT TAX LIENS                            :
(RE: JACK BONNELL, ET AL)                            :       OPINION

              Appellee-Cross Appellant




CHARACTER OF PROCEEDING:                                 Civil appeal from the Guernsey County
                                                         Court of Common Pleas, Case Nos.
                                                         17CV000519 and CV000521

JUDGMENT:                                                Affirmed


DATE OF JUDGMENT ENTRY:                                  May 5, 2020


APPEARANCES:

For Appellant-Cross Appellee                             For Appellee-Cross Appellant

JAMES R. SKELTON                                         C. KEITH PLUMMER
Assistant Prosecutor                                     139 West 8th
Guernsey County                                          Box 640
627 Wheeling Avenue                                      Cambridge, OH 43725
Cambridge, OH 43725
[Cite as In re Foreclosure of Liens for Delinquent Land Taxes v. Parcels of Land Encumbered with
Delinquent Tax Liens, 2020-Ohio-2814.]

Gwin, J.,

        {¶1}    Appellant/cross-appellee James A. Caldwell, Treasurer of Guernsey

County, Ohio, and appellee/cross-appellant Jack Bonnell appeal the November 14, 2019

judgment entry of the Guernsey County Court of Common Pleas.

                                          Facts & Procedural History

        {¶2}    On September 22, 2017, appellant/cross-appellee James A. Caldwell,

Treasurer of Guernsey County, Ohio (“Treasurer”) filed two separate foreclosure

complaints against appellee/cross-appellant Jack Bonnell (“Bonnell”) with regards to two

separate parcels of land, one located at 1159 Steubenville Avenue in Cambridge, Ohio,

and the other located at 601 Foster Avenue in Cambridge, Ohio. The Treasurer avers in

his complaint that delinquent land certificates were filed by the Auditor of Guernsey

County on each parcel and the State of Ohio has the first and best lien on each property

for delinquent and current real estate taxes and assessments. Bonnell filed an answer in

each case on October 19, 2017.

        {¶3}    After obtaining leave of court, the Treasurer filed an amended complaint in

each case on April 27, 2018. Bonnell filed answers to the amended complaints on June

13, 2018. Bonnell also filed a third-party complaint in each case against the City of

Cambridge (“Cambridge”). Bonnell’s third-party complaints aver a portion of the real

estate taxes alleged to be due to the Treasurer are a result of liens placed upon the

property by Cambridge and Cambridge failed to provide proper notice to Bonnell; thus,

Cambridge had no authority to place the liens on the properties. Bonnell sought a

declaratory judgment deleting the liens of Cambridge from the tax duplicate.
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052                3


      {¶4}   The Treasurer filed a motion for summary judgment in each case on June

18, 2018. The Treasurer attached to the motions his own affidavit. Caldwell avers as

follows: he is the Treasurer of Guernsey County; he has been in direct supervision of all

payments received in respect to the taxes due on parcels XX-XXXXXXX.000 and 06-

0006409.000; the records show the taxes are delinquent for parcel number 06-

0005177.000 in the amount of $12,544.94 and parcel number XX-XXXXXXX.000 in the

amount of $5,144.53, and have been delinquent for more than one year; the parcels have

been listed on the delinquent tax parcel list; and demand for payment of said taxes has

been made.

      {¶5}   Bonnell filed memoranda in opposition to the motions for summary

judgment on July 3, 2018. Attached to each of the memorandums in opposition is the

affidavit of Bonnell. Bonnell avers as follows: he disputes the amount of taxes that are

claimed to be due and owing; a significant portion of the taxes alleged to be owed are the

result of liens placed upon his properties by Cambridge; the documents from Cambridge

do not indicate he was given notice regarding the liens placed on his properties for

mowing; he attempted to pay his taxes but was advised the taxes would first be applied

to the liens he believes were unlawfully placed upon his property without notice; he

believes there is a genuine issue of material fact regarding the amount of taxes due and

owing; and attorney fees should not be awarded because there is no statutory basis for

such an award.

      {¶6}   The trial court denied the Treasurer’s motion for summary judgment on

November 28, 2018. On December 21, 2018, the Treasurer filed a motion to compel,

asking the trial court to compel Bonnell to provide his tax returns. The Treasurer argued
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052                 4


since the properties in question are rental properties, Bonnell’s tax returns would show

whether Bonnell used the taxes at issue as deductions. Bonnell filed a memorandum

contra to the Treasurer’s motion, arguing his tax returns are not relevant to these cases.

      {¶7}    Cambridge filed an answer to Bonnell’s complaint on February 11, 2019.

On February 28, 2019, the Treasurer and Cambridge filed joint motions for summary

judgment, seeking a judgment against Bonnell as defendant and third-party plaintiff.

Attached to the motion for summary judgment in each case is the affidavit of Caldwell that

was filed previously with the Treasurer’s first motion for summary judgment. Bonnell filed

a memorandum contra to each of the motions for summary judgment on March 12, 2019.

Attached is the affidavit of Bonnell that was previously filed with his first memorandum in

opposition.

      {¶8}    The trial court issued a judgment entry on April 16, 2019 granting the

Treasurer’s motion for summary judgment, but denying Cambridge’s motion for summary

judgment.

      {¶9}    Bonnell filed a motion to redeem land on May 20, 2019, pursuant to R.C.

5721.25. The trial court granted Bonnell’s motion to redeem on June 3, 2019 and ordered

the Treasurer to notify the court the amount upon which Bonnell may redeem the property.

      {¶10} On June 7, 2019, the Treasurer filed a notice of redemption amounts. The

redemption amount for the Steubenville Avenue property totaled $14,611.08, including:

$7,233.52 in real estate tax, $4,894.56 in penalty and interest, an $832 assessment,

$428.28 in penalty and interest, $900 in expenses, and $322.72 in courts costs. The

redemption amount for the Foster Avenue property totaled $6,864.93, including:

$2,732.84 in real estate tax, $1,862.51 in penalty and interest, a $560.14 assessment, an
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052                  5


additional $425.73 in penalty and interest, $900 in expenses, and $383.71 in court costs.

The Treasurer filed a memorandum in support of the redemption amounts in each case.

       {¶11} The trial court issued a judgment entry on June 28, 2019, stating the issue

of the assessment and penalties of Cambridge would be determined at a trial in July of

2019. The trial court further stated that Bonnell objected to the imposition of separate

court costs in each case and objected to the assessments for title search and related fees

in the amount of $900 for each parcel. The trial court noted the Guernsey County Clerk

of Courts requested foreclosure actions involving multiple tracts of real estate be

separated by case number to make it easier for a title examiner and other court officials

to determine which tract is being sold and which costs, expenses, and liens are

associated with each parcel. The trial court ordered the redemption amount in each case

to include court costs.   The trial court’s rationale for imposing court costs was the

significant delay of Bonnell’s payment of real estate taxes. The trial court additionally

ordered the redemption amount in each case to include $900 of fees and expenses, and

adopted by reference the rationale contained in the Treasurer’s memorandum in support

of the redemption amounts.

       {¶12} After a status conference with the parties, the trial court issued an entry on

July 30, 2019, stating Cambridge would be withdrawing their assessments, interest, and

penalties and thus Bonnell’s claim against Cambridge would be dismissed. Cambridge

notified the trial court via letter that it sought to withdraw and dismiss their assessment,

interest, and penalty on both the Steubenville and Foster Avenue properties.

       {¶13} The trial court held an evidentiary hearing on Bonnell’s motion to redeem

on November 1, 2019.
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052                6


      {¶14} The trial court issued a judgment entry on November 6, 2019, stating it took

testimony and exhibits on November 1, 2019 on Bonnell’s motion to redeem. The trial

court ordered the Treasurer to submit a breakdown separating the penalties and interest

owed each year in the two cases. The Treasurer filed the breakdown on November 12,

2019. On the Steubenville Avenue property, the Treasurer listed the penalty amount and

interest amount each year from 1997 to 2018, for a total of $1,108.88 in penalties and

$4,110.72 in interest. On the Foster Avenue property, the Treasurer listed the penalty

amount and interest amount each year from 2000 to 2018, for a total of $442.38 in

penalties and $1,569.33 in interest.

      {¶15} On November 14, 2019, the trial court issued a final judgment entry on

Bonnell’s motion to redeem. The trial court issued the following findings of fact: Bonnell

is the owner of the real estate at 1159 Steubenville Avenue and 601 Foster Avenue, both

in Cambridge, Ohio; Bonnell was previously sued by the Guernsey County Treasurer for

the delinquent real estate taxes and assessments on some of the same property that is

the subject matter of these actions and the case was resolved in August of 2001; the

testimony of Bonnie Jones, Deputy Auditor for Guernsey County, was that Cambridge

placed assessments on the Steubenville property in 2001, 2002, 2014, and 2016; Jones

testified Cambridge placed assessments on the Foster Avenue property in 2002, 2004,

2010, and 2015; all payments to the County Treasurer must first be applied to outstanding

assessments before being applied to the taxes at issue; Cambridge was made a party to

this action via a third-party complaint filed by Bonnell; pursuant to an agreement reached

on the evening of trial, Cambridge released all of the lien assessments, including any

interest and penalty that may have accrued on the real estate; Cambridge did not produce
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052                       7


any notice to Bonnell with regard to mowing assessments; Bonnell testified he is ready,

willing, and able to pay the real estate taxes owed on the properties, but did not believe

he should be required to pay any assessments, interest, or penalties in the matter; Bonnell

was placed in a legal quandary by the assessments being placed on the property for

which he contests; for Bonnell to wait approximately 15 years before raising these issues

is not acceptable; the issue before the court is a motion to redeem pursuant to R.C.

5721.25, and the court may determine an appropriate amount to redeem the land in

question; and the Treasurer filed a breakdown of the penalty and interest for the real

estate in this matter.

       {¶16} The trial court cited R.C. 5721.25 and concluded that with the removal of

the assessments by Cambridge, Bonnell should not be required to pay the penalties, but

should pay interest in light of the significant delay in bringing the matter to the trial court’s

attention of approximately fifteen years. As to the Steubenville Avenue property, the trial

court found the redemption amount to be as follows: $7,233.52 in real estate taxes,

$4,110.72 in interest, $90.00 for the Muskingum Watershed assessment, and $55.41 in

interest on the Muskingum Watershed penalty and interest, for a total of $11,489.65. With

regards to the Foster Avenue property, the trial court found the redemption amount to be:

$2,732.84 in real estate taxes, $1,569.33 in interest, $90.00 for the Muskingum

Watershed assessment, and $55.41 on the Muskingum Watershed penalty and interest,

for a total of $4,447.58. In both cases, the trial court ordered that the penalties be

removed from the above tracts of real estate if Bonnell redeems the property within

twenty-one (21) days from the date of the judgment entry, and the failure of Bonnell to

redeem the property within twenty-one (21) days shall result in the penalty remaining.
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052                 8


Additionally, the trial court ordered Bonnell to pay the court costs in each case, together

with $900.00 of fees and expenses paid to the Guernsey County Treasurer/Guernsey

County Prosecutor in each case, as previously ordered by the court.

       {¶17} Bonnell appeals the November 14, 2019 judgment entry of the Guernsey

County Court of Common Pleas with respect to each parcel of land and assigns the

following as error in each case:

       {¶18} “THE TRIAL COURT ABUSED ITS DISCRETION BY ORDERING

PLAINTIFF-APPELLANT TO PAY COURT COSTS AND ATTORNEY’S FEES AND

COSTS FOR THE GUERNSEY COUNTY TREASURER AND GUERNSEY COUNTY

PROSECUTOR IN THE TAX FORECLOSURE MATTER.

       {¶19} “II. THE TRIAL COURT ABUSED ITS DISCRETION BY ORDERING

PLAINTIFF-APPELLANT TO PAY INTEREST ON THE DELINQUENT TAXES

BECAUSE THE CITY OF CAMBRIDGE FAILED TO PROVIDE NOTICE OF THE LIENS

PLACED ON PLAINTIFF-APPELLANT’S PARCELS THAT IS THE SUBJECT OF THIS

ACTION.”

       {¶20} The Treasurer also appeals the November 14, 2019 judgment entry of the

Guernsey County Court of Common Pleas with respect to each parcel of land and assigns

the following as error in each case:

       {¶21} “I. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT AWARDED

TAXES, PENALTIES, INTEREST, AND COSTS AND THEN REVISED ITS ORDER,

THEREFORE, WAIVING ALL PENALTIES AND FEES.
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052                   9


       {¶22} “II. THE TRIAL COURT ERRED BY REVERSING ITS OWN ENTRY

DATED JUNE 28, 2019 WHERE IT ORDERED APPELLEE TO PAY PENALTIES AFTER

THE EVIDENTIARY HEARING IN ITS ENTRY DATED NOVEMBER 12, 2019.

       {¶23} “III. THE TRIAL COURT ERRED WHEN IT GRANTED THE MOTION FOR

PROTECTIVE ORDER DENYING ACCESS TO APPELLEE’S TAX RETURNS.”

                                        Bonnell’s Appeals

                                                 I.

       {¶24} In Bonnell’s first assignment of error, he argues the trial court abused its

discretion by ordering him to pay court costs and fees and costs for the Guernsey County

Treasurer and Guernsey County Prosecutor.

       {¶25} With respect to court costs, Bonnell contends the trial court erred by

ordering him to pay court costs separately in each case because it was the Treasurer’s

decision to file the cases separately rather than together, which doubled his court costs.

       {¶26} R.C. 5721.18(A) provides that in foreclosure proceedings on a lien of the

state, “the treasurer may join in one action any number of lots or lands, but the decree

shall be rendered separately, and any proceedings may be severed, in the discretion of

the court or board of revision, for the purpose of trial or appeal, and the court * * * shall

make such order for the payment of costs as is considered proper.” Thus, the assessment

of costs is within the trial court’s discretion and will not be reversed absent an abuse of

discretion. Harris v. Burgess, 5th Dist. Perry No. 10-CA-13, 2011-Ohio-1506. A trial court

abuses its discretion when its decision is unreasonable, arbitrary, or unconscionable.

Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 10


       {¶27} We find the trial court’s assessment of court costs in each case was not

unreasonable, arbitrary, or unconscionable. In its assessment of court costs in each of

the two cases, the trial court stated the Guernsey County Clerk of Courts requested

foreclosure actions involving multiple tracts of real estate be separated by case number

to make it easier for a title examiner and other court officials to determine which tract is

being sold and which costs, expenses, and liens are associated with each parcel. See In

the Matter of Foreclosure of Liens for Delinquent Land Taxes by Action in Rem, Treasurer

of Guernsey County, Ohio v. Parcels of Land Encumbered with Delinquent Tax Liens, 5th

Dist. Guernsey No. 19CA000019, 2019-Ohio-4642; see also Cornett v. Ray, 12th Dist.

Warren No. CA85-12-091, 1986 WL 9709 (stating “in the redemption section of this

chapter, R.C. 5721.25, there is a clear statement that court costs are a proper first

consideration where a redemption occurs during tax foreclosure proceedings”).

       {¶28} Bonnell also argues the trial court abused its discretion by ordering him to

pay attorney fees and expenses to the Treasurer and Prosecutor. Bonnell cites an

Attorney General Opinion from 2014 and argues it is improper for the prosecutor and

treasurer to charge legal fees because it is the job of the county treasurer and the

treasurer’s counsel to collect delinquent real estate taxes. In the document cited by

Bonnell, the Ohio Attorney General opines that a prosecuting attorney may not charge a

fee to recover legal costs incurred in delinquent real estate tax foreclosure proceedings

initiated pursuant to R.C. 5721.14 or R.C. 5721.18. 2014 Ohio Atty.Gen.Ops. No. 2014-

020.

       {¶29} We do not read the opinion by the Attorney General to automatically require

that the trial court deny the Treasurer’s $900 fee and expense request. We first note that
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 11


the opinion by the Ohio Attorney General specifically states, “this opinion does not discuss

foreclosure proceedings under R.C. 323.25 or R.C. 323.65-7.” Though the complaint in

this case does not specifically state under which section the foreclosure is brought,

pursuant to the language contained in the Ohio Revised Code, the Treasurer can

commence tax foreclosure actions in accordance with either or both R.C. 323.25 and R.C.

5721.18. Under either R.C. 5721.25 or R.C. 323.25, Bonnell is entitled to file a motion to

redeem in order to have the trial court determine the amount required for redemption of

the property.

       {¶30} Additionally, the decision the trial court rendered in this case was upon

Bonnell’s motion to redeem. R.C. 5721.25 and R.C. 323.25 both state that the “costs

incurred” may be included in the redemption amount. The opinion by the attorney general

states, “in proceedings * * * pursuant to R.C. 5721.25, the court calculates the amount of

costs that are to be recouped either from the person redeeming the property” and

“[b]ecause R.C. Chapter 5721 does not indicate what the term “costs” includes, it is left

to the discretion of the trial court.” Id. As explained by the attorney general, what

constitutes “costs” is up to the court to decide, and has previously included advertising

costs and costs for publishing notice. Id. The opinion also states, “certain statutes are

also relevant to what might be considered a cost in a tax lien foreclosure proceeding

under R.C. Chapter 5721” and include the cost of an abstract or certificate of title to the

property (R.C. 5721.10) and the legal fees and costs for making and executing the deed

(R.C. 311.17). Id.

       {¶31} Bonnell also argues that the trial court abused its discretion in awarding the

Treasurer $900 of fees, expenses, and costs in each case, as the trial court did not
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 12


provide a description or breakdown of the $900. We disagree. In its judgment entry

overruling Bonnell’s objection to the $900 being included in the redemption amount, the

trial court stated it adopted by reference the rationale as contained in the Treasurer’s

memorandum in support of the redemption amounts. In the memorandum in support, the

Treasurer states $300 was for private attorney William Bennett to conduct a title search,

$300 was for expenses of the prosecutor’s office, and $300 was for expenses of the

treasurer’s office. We do not find the inclusion of these costs and expenses in the

redemption amount to be arbitrary, unreasonable, or unconscionable.

       {¶32} This Court cannot discern whether the parties or the trial court further

discussed the $900 costs, fees, or expenses at the November evidentiary hearing,

because neither party filed a transcript of the evidentiary hearing. It is well settled that

when portions of the transcript necessary to resolve issues are not part of the record on

appeal, we must presume the regularity of the proceedings and affirm. Knapp v. Edwards

Laboratories, 61 Ohio St.2d 197, 400 N.E.2d 384 (1980).

       {¶33} Bonnell’s first assignment of error is overruled.

                                            II.

       {¶34} In Bonnell’s second assignment of error, he argues the trial court abused

its discretion by ordering him to pay interest on the delinquent taxes because Cambridge

failed to provide notice of the liens placed on Bonnell’s parcels. Bonnell contends since

Cambridge released the liens and associated penalties, the interest should also be

released and not included in the redemption amount because interest only accrued

because of the improper liens on the properties.

       {¶35} R.C. 5721.25 provides as follows:
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 13


               After a foreclosure proceeding has been instituted under Chapter

       323 or this chapter of the Revised Code with respect to delinquent land, but

       before the filing of an entry of confirmation of sale pursuant to the

       proceeding * * * any person entitled to redeem the land may do so by

       tendering to the county treasurer an amount sufficient, as determined by the

       court, to pay the taxes, assessments, penalties, interest, and charges then

       due and unpaid, and the costs incurred in any proceeding instituted against

       such land under Chapter 323 or this chapter of the Revised Code * * *.

       {¶36} Similarly, R.C. 323.25 provides:

               After the civil action has been instituted, but before the expiration of

       the applicable redemption period, any person entitled to redeem the land

       may do so by tendering to the county treasurer an amount sufficient, as

       determined by the court or board of revision, to pay the taxes, assessments,

       penalties, interest, and charges then due and unpaid, and the costs incurred

       in the civil action * * *

       {¶37} Thus, pursuant to both Chapter 323 and Chapter 5721 of the Revised Code,

the trial court has the discretion to determine the amount that is sufficient for redemption

of the property. A trial court abuses its discretion when its decision is unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d

1140 (1983).

       {¶38} Upon review of the trial court’s judgment entry, we find the trial court did not

abuse its discretion. The trial court cited to R.C. 5721.25 and found that while Bonnell

was placed in a legal quandary when he sought to contest the assessments placed on
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 14


the properties, it was not reasonable or acceptable for Bonnell to wait approximately

fifteen years to bring the issue to the trial court’s attention and fail to pay his taxes during

that period of time. The trial court ordered the Treasurer to provide the specific amount

of interest of each property, separated from the penalty amount in each case. The trial

court then utilized the interest amount provided by the Treasurer in its redemption

amount. We find the trial court’s rationale for including the interest in the redemption

amount is not arbitrary, unreasonable, or unconscionable.

       {¶39} Bonnell cites to his testimony at the evidentiary hearing that he offered to

pay his taxes on several occasions, but disputed the Cambridge liens, for the proposition

that the trial court abused its discretion in ordering him to pay interest on the delinquent

taxes. However, Bonnell did not file a transcript of the evidentiary hearing. It is well

settled that when portions of the transcript necessary to resolve issues are not part of the

record on appeal, we must presume the regularity of the proceedings and affirm. Knapp

v. Edwards Laboratories, 61 Ohio St.2d 197, 400 N.E.2d 384 (1980). Without such a

transcript, we must presume the trial court was correct in its findings.

       {¶40} Bonnell’s second assignment of error is overruled.

                                 Treasurer’s Assignments of Error

                                                  I.

       {¶41} In the Treasurer’s first assignment of error, the Treasurer contends the trial

court abused its discretion when it did not include penalties in the redemption amount, as

the trial court did not explain its reasoning, or have the statutory authority to do so.

       {¶42} As discussed above, the issue in this case is Bonnell’s motion to redeem

and, pursuant to R.C. 5721.25 and R.C. 323.25, the trial court has the authority and
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 15


discretion to determine the amount that is sufficient for redemption of each property. The

trial court explained its reasoning for not including the requested penalties by the

Treasurer in the redemption amount, but including the requested interest by the Treasurer

in the redemption amount in its judgment entry, stating that while Bonnell was placed in

a legal quandary by the assessments being placed on the property that he contested, for

Bonnell to wait fifteen years to raise these issues and pay his taxes is not acceptable.

We find the rationale and explanation by the trial court as to why it did not include the

penalties in the redemption amount in each case is not arbitrary, unconscionable, or

unreasonable.

       {¶43} The Treasurer states that because the certificate or master list filed by the

auditor with the prosecuting attorney is prima facie evidence of the amount and validity of

the taxes, assessments, charges, penalties, and interest appearing due and unpaid on

each parcel pursuant to R.C. 5721.18(B)(3), the trial court abused its discretion in failing

to include the penalties in the redemption amounts. While the statute does state the tax

certificate or master list is prima facie evidence of the amount and validity of the amount

due and unpaid on the parcel, Bonnell may rebut the prima facie evidence of the amount

due and unpaid. See Turner v. Progressive Ins. Co., 5th Dist. Holmes No. 2007 CA 015,

2008-Ohio-4988. Ultimately, it is left to the discretion of the trial court to determine the

redemption amount, taking into consideration the prima facie evidence and rebuttal

evidence. R.C. 5721.25. Though the Treasurer cites portions of the testimony at the

evidentiary hearing, the Treasurer did not file a transcript of the evidentiary hearing. Thus,

we must presume the regularity of the proceedings and affirm. Knapp v. Edwards

Laboratories, 61 Ohio St.2d 197, 400 N.E.2d 384 (1980).
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 16


      {¶44} The Treasurer also argues the trial court does not have the authority to

waive the fees the Treasurer is entitled to. However, upon our review of the judgment

entry by the trial court, the only amount not included in the redemption amount that was

requested by the Treasurer was the penalty amount. The trial court included in the

redemption amount in each case the fees and expenses requested by the Treasurer

($900), along with the back taxes, interest, watershed assessment, and watershed

penalties.

      {¶45} The Treasurer’s first assignment of error is overruled.

                                               II.

      {¶46} In his second assignment of error, the Treasurer argues the trial court erred

by reversing its June 28th judgment entry with its subsequent November entry

determining the redemption amount. We disagree.

      {¶47} In the June entry, the trial court specifically ordered the redemption amount

to include court costs and $900 in fees and expenses for title searches and related fees,

as requested by the Treasurer in his memorandum in support of the redemption amounts

and objected to by Bonnell. However, in the June entry, the trial court did not determine

a final redemption amount for either parcel and did not determine the amount of interest

and/or penalties to be included in the final redemption amount for each parcel. Thus, the

trial court did not reverse its June entry in its November entry. The Treasurer’s second

assignment of error is overruled.

                                              III.

      {¶48} In his third assignment of error, the Treasurer contends the trial court erred

when it granted the motion for protective order and denied his Treasurer’s motion to
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 17


compel Bonnell to produce his tax returns. The Treasurer argues Bonnell’s tax returns

were material to this case because, since the properties at issue are rental properties,

Bonnell’s tax returns would show how much he claimed as a tax write-off, and thus would

prove the rightful amount owed to the Treasurer.

       {¶49} In the regulation of discovery, the trial court has discretionary power, and

its decision to grant or deny a protective order under Civil Rule 26(C) will not be disturbed

absent an abuse of discretion. Northeast Professional Home Care, Inc. v. Advantage

Home Health Servs., Inc., 5th Dist. Stark No. 2009-CA-00180, 2010-Ohio-1640. A trial

court abuses its discretion when its decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶50} We find the trial court’s granting of the motion for protective order was not

unreasonable, arbitrary, or unconscionable. As detailed above, when deciding a motion

to redeem, the trial court has the discretion to determine the amount Bonnell must pay to

redeem each property.       The Treasurer offered a memorandum in support of the

redemption amount and the parties presented evidence and testimony at the evidentiary

hearing on the motion to redeem. We find the trial court did not abuse its discretion in

determining the tax returns of Bonnell were not relevant or necessary to determine the

redemption amount. The Treasurer’s third assignment of error is overruled.

       {¶51} Based on the foregoing, Bonnell’s assignments of error are overruled.

Further, the Treasurer’s assignments of error are overruled.
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 18


      {¶52} The November 14, 2019, judgment entry of the Guernsey County Court of

Common Pleas is affirmed.



By Gwin, J., and

Delaney, J. concur;

Hoffman, P.J., concurs in part;

Dissents in part
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 19


Hoffman, P.J., concurring in part and dissenting in part

       {¶53} I concur in the majority’s analysis and disposition of both of the assignments

of error of Appellee/Cross-Appellant Jack Bonnell, et al., in case numbers 19CA00051

and 19CA00052.

       {¶54} I also concur in the majority’s analysis and disposition of assignments of

error two and three of Appellant/Cross-Appellee Treasurer of Guernsey County, in case

numbers 19CA00045 and 19CA00046.               However, I respectfully dissent from the

majority’s analysis and disposition of the Guernsey County Treasurer’s first assignment

of error in those two appeals. My reasons follow.

       {¶55} While R.C. 5721.18(A) gives the trial court discretion as to the amount of

costs to be assessed in the foreclosure proceeding initiated by a county treasurer, I

disagree with the majority’s conclusion that same discretion applies to the trial court’s

assessment of taxes, penalties, and interest due and unpaid pursuant to R.C. 5721.25 or

R.C. 323.25. While I believe both statutes provide the trial court discretion as to the

assessment of court costs as specified in R.C. 5721.18(A), the penalties and interest set

forth in the auditor’s certificate or master list is prima facie evidence of the amount due as

to those items.

       {¶56} I agree with the majority pursuant to this Court’s decision in Progressive Ins.

Co., 5th Distr. Holmes No. 2007 CA 015, 2008-Ohio-4988, Bonnell may rebut the prima

facie amount due and owing. But Bonnell only contested the amount of the assessments

by the City of Cambridge and the amounts of costs assessed by the trial court. He did

not contest the amount of the taxes, penalties, and interest, but rather offered an excuse

for not paying taxes for over 15 years. While I agree with the trial court this placed Bonnell
Guernsey County, Case Nos. 19CA00045, 19CA00046, 19CA00051, & 19 CA00052 20


in a “legal quandary”, it does not rebut the prima facie amount of the taxes, penalties and

interest due as reflected on the auditor’s certificate or mater list.

        {¶57} Bonnell did exercise the appropriate action to escape his legal quandary by

filing his third party complaint against the City of Cambridge. His settlement of that

complaint resulted in the removal by the trial court of the City of Cambridge’s assessment

from the amount of tax due. It was Bonnell’s decision to settle his complaint. He could

have pursued a claim against the City of Cambridge for the resultant penalties and interest

assessed by the county treasurer, but he did not do so. Such failure does not provide a

legal justification for his failure to pay the taxes, penalties, and interest established by the

auditor. Proffering a reason for not paying is not the equivalent of challenging the amount

otherwise due.1

        {¶58} I would sustain the Guernsey County Treasurer’s first assignment of error.




1 Because Bonnell did not challenge the amount of taxes, penalties, and interest due, but only his reason
for not timely paying them, I find a transcript of the hearing is not necessary for resolution of the legal issue
presented.
[Cite as In re Foreclosure of Liens for Delinquent Land Taxes v. Parcels of Land Encumbered with
Delinquent Tax Liens, 2020-Ohio-2814.]